Title: James Wilkinson to Thomas Jefferson, 4 August 1818
From: Wilkinson, James
To: Jefferson, Thomas


          
            Dear Sir
            August 4th 1818
          
          Residing as I do on the right Bank of the Mississippi seven Leagues below N. Orleans, it is no matter of surprize that your Letter, of the 25th of June, was not received before the 1st Inst.
          
          I perceive with great pleasure, that the chat chaste harmony which has distinguished your Pen above all others of our Country continues unimpaired; and with equal satisfaction do I receive the testimony of approbation & esteem which it conveys, to an humble but faithful Citizen, who has been illy requited for his toils sufferings & sacrafices in the public Service.
          I acknowledge the receipt of your Letter merely to assure you, that I shall fulfil your desire respecting the explorations of Capt Pike under my Orders, so soon as indispensable daily labour may allow me time, to scrutinize my voluminous correspondence; in the mean time memory authorizes me to declare, that, under a verbal permission from you, before my departure from the seat of Government for St Louis in the Spring of 1805, generally to explore the borders of the Territory of Louisiana I did project the expeditions of Capt Z. M. Pike to the Head of the Mississippi; & after his return from that excursion, to ascertain restore to their nation a number of Osage Indians, who had been ransomed under my Authority, from the hostile Tribes by whom they had been captured; to make peace between certain Belligerous nations, & if practicable to effect an interview with & conciliate the powerful Bands of J.e.tans or Commanchees to the United States; He was also instructed by me, to ascertain the extent, direction & navigableness of the Arkansaw & Red Rivers, which discharge their Waters into the Mississippi.
          I recollect to have seen Mr Wilson the Ornithologist, at Washington in the autumn 1808, & at Charleston S.C. the Winter following; I admired his Enterprize, perseverance & capacity, and had several conversations with Him concerning the Work he had undertaken, which I was desirous to promote with my humble means; He made various enquiries respecting the feathered Creation of this region, & instructed me how to preserve in dead Birds their living appearance; But I do not remember that Capt Pike or his expeditions were alluded to, and the details of that unfortunate meritorious young Soldiers Western Tour, published by Himself, will best explain the its utter inaptitude to the deliberate investigations of the naturalists.—
          
            With my best wishes for your continued Health & tranquillity, and in the Hope that you may still be made the instrument, to arrest the sinister course of our politicks, & recall the Republic to its original purity, I beg you to be assured of my high respect & attachment
            Ja: Wilkinson
          
        